UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


JOHNNY JACKSON,                  §
                                 §
          Plaintiff,             §
                                 §
versus                           §                  CIVIL ACTION NO. 1:16-CV-308
                                 §
UNITED STATES ATTORNEY’S OFFICE, §
NORTHERN DISTRICT OF ILLINOIS    §
                                 §
          Defendant.             §

               MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                  JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Johnny Jackson, a federal prisoner previously confined in Beaumont, Texas,

proceeding pro se and in forma pauperis, brought this civil action pursuant to the Freedom of

Information Act.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the action.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report and recommendation of the magistrate judge (#30) is ADOPTED. A final

judgment will be entered in this case in accordance with the magistrate judge’s recommendation.


        SIGNED at Beaumont, Texas, this 9th day of September, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                              2
